IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROBERT FENNELL,                         : No. 221 MAL 2016
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
             v.                         :
                                        :
                                        :
CAPTAIN N D GOSS, LIEUTENANT J          :
LEAR, LIEUTENANT ALLISON, SGT.          :
WORKINGER, F BANEY CORRECTIONS          :
OFFICER, J MATULA CORRECTIONS           :
OFFICER, DEPARTMENT OF                  :
CORRECTIONS,                            :
                                        :
                  Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2016, the Petition for Allowance of Appeal

is DENIED.